Title: To George Washington from Edward Newenham, 9 March 1795
From: Newenham, Edward
To: Washington, George


        
          My Ever respected Friend—
          Dublin 9th March 1795
        
        It appears an Age to me, Since I had the Honor & Sincere pleasure of a Letter from you; my pen has not been Idle, for I wrote Several Letters, which, from not hearing from you, I fear were captured by Ships in the service of the French Republic.
        This has been the most Severe Winter, that we have had these 50 years; the Frost begun on the 21st of last December & it was a

Constant frost & Snow with only Six days Intermission untill the 19th of January; Hares, Rabits, patridge & all water wild fowel are nearly annihi[la]ted; the Markets Swarm’d with them—there ought to be an act passed to give the few remaing animals & birds a Jubilee of two years—Provisions did not rize in Consequence of Such bad weather, but they will now, as 10,000 British Troopes are coming over here.
        At this moment, this Kingdom is Violently agitated from one End to the other.
        The Present Lord Lieutenant Earl of Fitzwilliam was Connected with the Duke of Portland in Violent opposition to the English Minister for these 5 years—Matters were accomodated between them—the Duke of Portland was appointed Secretary of State—& his friend Lord Fitzwilliam Vice-roy of Ireland—when he came over here, he took all the opposition Members into his Councils & begun to Turn out all Mr Pitts Steady friends—this was resented by the Duke of Portland, who insists, that the agreement was, that he should not displace any of the old officers of the Crown, but should have the sole Patronage of Every Vacansy—on his Dismissing the Chief Commissioner, the Attorney General & Solicitor General, they remonstrated—Letters were sent from England to reinstate them—Fitzwilliam refused, & declared he would resign—but that he could not do without a Letter under the Kings Sign Manual—this gave Time for a Negociation In the Mean Time many Towns & Counties Drew up Strong Petitions to the King & Addresses to Lord Fitzwilliam to remain here—Both houses of Parliament voted him their thanks Unanimously—the opponents of the British Minister, who were all out of office but wanted to get into office, Stirred up the Papists to make a Violent Demand of Equal Liberty &c. with the Protestants; having just got these most Numerous Class of People on their Side, they made their cause, the Chief of their Complaints, as they had Induced Lord Fitzwilliam to promise them Every thing.
        3 Mails are due this day from England—& all is in Suspence—nearly I may say in Commotion, as the final Settlement is hourly Expected—this Country was never so agitated, & all a Struggle for Power & Employment; the present opponents, when formerly in office (one Excepted) were the most Servile Flatterers of a Court—and were a Jobbing Juncto—& always opposed Every good

Constitutional Act—but since they were dismissd, they have become Violent Patriots—I preserve my freedom & Independance between both parties, sometimes I vote with one & sometimes with the other—though I lost part of my own & the whole of my you[n]ger Chi[l]drens property by my Parliamentary Conduct—I never yet solicited an office or reimbusement—2 of my Sons, got by an English Interest, a Trifling Pension for themselves.
        If the final (& it must be important) Settlement arrives from London before the Ship, this Letter goes by, Leaves the Harbour, where she is only waiting for 3 Passenger, I shall have the Honor of Letting you Know the result.
        Let that result be what it may, it will be a long Time before the Agitation Subsides—untill this fatal Period, we were rapidly encreasing in Wealth Prosperity & public improvements, but all is at a stand! Good God, that Men cannot Serve their Country without being in Lucrative offices—if Lord Fitzwilliams friends would act, as they have lately done, & not Demand Employments, they would deserve well of their Country—but say they, we cannot do good unless we are in office—that is absurd; for while they have the Vice-roy (who Commands all placemen) on their side, they could not meet with any opposition, not Even from 10 out of the 300 Members.
        As to affairs on the Continent you are a better judge than I, for lateraly we only get Garbled papers on Each side, & Seldom get a French paper Since November last—I wish to see France settled within its old Bounds of Territory—I wish to see Holland restored to its former State with some Restrictions to the Power of the Stadholder, & I should rejoice to see the property of the German Princes given Back to them, & then all Europe join to restore Unfortunate Poland to its ancient power, & Curb & Lessen the power of the two Northern Despots—Geneva is nearly ruind by the Present Faction—real Liberty is banished from that once most happy & Industrious City—Atheism & Plunder is the order of the Day, where pure Religion & obedience to the best Laws were the rule of Government—as to Haughty & bigotted Spain, I wish to see it Enlightned for the Benefit of its whole People—& the Italian Governments want Some Corrections—as to Poor Papa he is now a Cypher in his Capitol—his ⟨Bulls⟩, are as innocent as Lambs, & I Experct the French will fraternize his Dominions, & perhaps Levy a requisition from Holy Loretto—for

I should imagine that if their (the French) Army in Italy is so Strong as represent, they will soon arrive at Loretto, Rome & Naples.
        I have never heard from a Darling Daughter of mine, that was married to Mr Folsch the Swedish Consul at Marsailles, sin[ce] the beginning of June 1793—I have long given her & her Children up; Mr Jay promised me to Enquire, but as he never mentiond the result of his Enquiry, I conclude the worst has happened.
        Lady Newenham joins me in best respects to you & Mrs Washington. I remain My Dear Sir with the warmest Sentiments of Respect & unalterable Esteem your Excellency’s Most Faithfull Hble Sert
        
          Edward Newenham
        
      